Title: To Thomas Jefferson from Thomas Newton, 16 September 1820
From: Newton, Thomas
To: Jefferson, Thomas


Dear Sir
Norfolk
Sepr 16th 1820
Mr Everard Hall a respectable citizen of Princess Anne County—will do himself the pleasure of presenting this to you. He is on a tour through the Western County. In taking his direction by your seat; he is solicitous to stop for a moment—and make his respects to you.—they will be sincere—and like wise expressive of his gratitude for your public services—Your zealous devotion to your country’s good. Pardon me for this liberty.I remain with great respect and veneration. Yr: Obt: Servt:Tho: Newton